PER CURIAM.
By petition and cross-petition for a writ of certiorari, we have for review an order of the Florida Industrial Commission hearing date June 10, 1968.
We find that oral argument would serve no useful purpose and it is therefore dispensed with pursuant to Florida Appellate Rule 3.10, subd. e, 32 F.S.A.
Our consideration of the petitions, the record and briefs leads us to conclude that there has been no deviation from the essential requirements of law. The petition and cross-petition are therefore denied.
Claimant’s application for attorney’s fees is granted and she is allowed $250.00, to be paid by Cross-Petitioners.
It is so ordered.
CALDWELL, C. J., and ROBERTS, THORNAL, ERVIN and HOPPING, JJ-, concur.